UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNIQUE lNDUSTRIES, INC.,

Plaintiff,  Civil Action No.: 08-1095 (RMU)
v.  Re Document Nos.: 17, 25
965207 ALBERTA LTD., .
Defendant.
MEMORANDUM OPINION

GRANTING THE DEFENDANT’S MOTIoN T0 STRIKE AND
RnsoLvlNc THE PART!ES’ CROSS-MoTIoNS FoR CLAIM CoNsTRUC"HoN

I. INTRODUCTION

The plaintiff commenced this action seeking a declaratory judgment that its products do
not infringe on two design patents held by the defendant. The defendant subsequently asserted
counterclaims alleging patent infringement. The matter is now before the court on the
defendant’s motion to strike the plaintiff’ s affirmative defense of inequitable conduct and on the
parties’ cross-motions for claim construction. The court concludes that because the plaintiff has
failed to plead inequitable conduct with particularity, that defense must be stricken.
Furthermore, the court resolves the parties’ cross-motions for claim construction in the manner

set forth in Part III.B below.

II. FACTUAL & PROCEDURAL BACKGROUND
The plaintiff manufactures and markets party supplies such as balloons, paper goods,
wrapping paper and novelty products. Compl. 11 5. At issue here is the plaintiffs line of

number- and star-shaped "sparklers" - handheld fireworks that, when lit, emit sparks. Id.

In early 2008, the defendant contacted the plaintiff asserting that the plaintiffs sparklers
violated two design patents held by the defendant: U.S. Design Patent Nos. D447,207 ("the ’207
Patent") and D45l,l64 ("the ’ 164 Patent"). Ia'. 1]6; Def.’s Mot. for Claim Construction at l.

The ’207 Patent is for a "Set of Numerical Sparklers," represented by the below figure:

Def.’s Mot. for Claim Construction, Ex. A (’207 Patent).

The ’ 164 Patent is for a star-shaped sparkler represented by the below figure:

 

Def.’s Mot. for Claim Construction, Ex. B (’ 164 Patent).

On June 25, 2008, the plaintiff commenced this action seeking a declaratory judgment
that its line of sparklers does not infringe on the defendant’s design patents. See generally
Compl. On September l0, 2008, the defendant responded to the complaint, asserting
counterclaims for patent infringement and tortious interference with a business relationship. See
Countercl. 1[1] 12-29. The plaintiff answered the counterclaims on October l, 2008, denying the
defendant’s allegations of patent infringement and asserting variety of affirmative defenses. See
generally Pl.’s Answer to Countercl. On October 9, 2008, the plaintiff submitted an amended
answer to the defendant’s counterclaims, supplementing its original answer with the affirmative
defense of inequitable conduct. Am. Answer to Countercl. 111 43-48. Specifically, the plaintiff
alleges that the defendant engaged in inequitable conduct by knowingly withholding from the
Patent and Trademark Office ("PTO") the prior art underlying its two design patents. Id.

On October 22, 2008, the defendant submitted a motion to strike the affirmative defense
of inequitable conduct, alleging that the plaintiff failed to plead that affirmative defense with
particularity as required by F ederal Rule of Civil Procedure 9(b). See generally Def.’s Mot. to
Strike. The parties subsequently submitted cross-motions for claim construction. See generally
Def.’s Mot. for Claim Constuction ("Def.’s Mot."); Pl.’s Opp’n & Cross-Motion for Claim

Construction ("Pl.’s Opp’n"). The court addresses these matters in tum.

III. ANALYSIS
A. Motion to Strike the Affirmative Defense of Inequitable Conduct
1. Legal Standard for a Motion to Strike
The decision to grant or deny a motion to strike is vested in the trial judge’s sound

discretion. Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 664-65 (7th Cir. l992) (citing

Alvarado-Morales v. Digital Equip. Corp., 843 F.2d 613, 618 (lst Cir. 1988)). On its own
initiative or on a party’s motion, the court may strike from a pleading any insufficient defense or
any redundant, immaterial, impertinent or scandalous matter in order to avoid the time, effort and
expense necessary to litigate spurious issues. FED. R. CIV. P. 12(f); Fantasy, Inc. v. Fogerly,
Inc., 984 F.2d 1524, 1527 (9th Cir. 1993), rev ’d on other grounds, 510 U.S. 517 (l994).

Courts disfavor motions to Strike. Stabilisierungsfonds F ur Wein v. Kaiser Stuhl Wine
Distribs. Ply. Lta’., 647 F.2d 200, 201 (D.C. Cir. 1981) (citing 5C FED. PRAC. & PROC. 2d § 1380
at 783); accord Morse v. Weingarten, 777 F. Supp. 312, 319 (S.D.N.Y. 1991); Mirshak v. Joyce,
652 F. Supp. 359, 370 (N.D. lll. 1987); Schramm v. Krischell, 84 F.R.D. 294, 299 (D. Conn.
1979). In considering a motion to strike, the court will draw all reasonable inferences in the
pleader’s favor and resolve all doubts in favor of denying the motion to Strike. Wailua Assocs. v.
Aetna Cas. & Sur. Co., 183 F.R.D. 550, 553-54 (D. Haw. 1998); Joe Hand Promotions, Inc. v.
Nekos, 18 F. Supp. 2d 214, 218 (N.D.N.Y. 1998); Seibel v. Sociely Lease, Inc., 969 F. Supp. 7l3,
715 (M.D. Fla. 1997). Consequently, the burden lies with the movant. Vakharia v. Little Co. of
Mary Hosp. & Health Care Ctrs., 2 F. Supp. 2d l028, 1033 (N.D. lll. 1998).

2. Legal Standard for Inequitable Conduct

To prove inequitable conduct in a patent claim, the accused infringer must demonstrate
that the applicant "(1) made an affirmative misrepresentation of material fact, failed to disclose
material information, or submitted false material inforrnation, and (2) intended to deceive the
[PTO]." Star Scientzfz`c, Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1365 (Fed. Cir. 2008)
(quoting Cargill, Inc. v. Canbra Fooa's, Lta’., 476 F.3d 1359, 1363 (Fed. Cir. 2007)). "[A]t least

a threshold level of each element - z`.e., both materiality and intent to deceive - must be proven

by clear and convincing evidence." Id. (citing Digital Contr0l Inc. v. Charles Mach. Works, 437
F.3d 1309, 1313 (Fed. Cir. 2006)).

information is "material" in the context of an inequitable conduct claim if "a reasonable
examiner would consider it important in deciding whether to allow the application to issue as a
patent." Ia'. (quoting Symantec Corp. v. Computer Assocs. Int’l, Inc., 522 F.3d 1279, 1297 (Fed.
Cir. 2008)); see also 37 C.F.R. § l.56(b) (providing that "information is material to patentability
when it is not cumulative of information already of record or being made of record in the
application and (l) it establishes, by itself or in combination with other information, a prima
facie case of unpatentability of a claim; or (2) [i]t refutes, or is inconsistent with, a position the
applicant takes in: (i) [o]pposing an argument of unpatentability relied on by the [PTO], or (ii)
[a]sserting an argument of patentability"). The existence of prior art may be material
information under this standard. See Rothrnan v. Target Corp., 556 F.3d 1310, 1323 (Fed. Cir.
2009) (observing that prior art is material if its existence would be important to the consideration
of a patent application).

To satisfy the intent prong, the accused infringer "must prove that an applicant had the
specific intent to . . . mislead[] or deceiv[e] the PTO. ln a case involving nondisclosure of
inforrnation, clear and convincing evidence must show that the applicant made a deliberate
decision to withhold a known material reference." Star Scientifi`c, 537 F.3d at 1366 (quoting
Molins PLC v. Textron, Inc., 48 F.3d 1172, 1181 (Fed. Cir. 1995)). The Federal Circuit has
cautioned that "materiality does not presume intent" and "the fact that information later found
material was not disclosed cannot, by itself, satisfy the deceptive intent element of inequitable
conduct." Id. (citing M. Eagles Tool Warehouse, Inc. v. Fisher Tooling Co., 439 F.3d 1335,

1340 (Fed. Cir. 2006)). Because, however, "direct evidence of deceptive intent is rarely

available, such intent can be inferred from indirect and circumstantial evidence." Ia’. (citing
Cargill, 476 F.3d at 1364).
3. The Plaintiff Has Failed to Plead Inequitable Conduct with the Requisite Particularity
The defendant contends that the plaintiff has failed to plead its affirmative defense of

inequitable conduct with particularity as required by Rule 9(b) of the Federal Rules of Civil
Procedure. See generally Def.’s Mot. to Strike. The defendant asserts that the plaintiff has failed
to identify what particular prior art was withheld, who withheld it or when the defendant became

aware of the existence of this unspecified prior art. Ial. at 3. The plaintiff responds that its

73 §§ 93 GL

allegations adequately set forth the "who, what, when" and "why" of the defendant’s
inequitable conduct and therefore should not be stricken. See generally Pl.’s Opp’n.
The Federal Circuit has held that "inequitable conduct, while a broader concept than

wl

fraud, must be pled with particularity. Cent. Admixture Pharmacy Servs., Inc. v. Advancea'
Cara’iac Solutions, P.C., 482 F.3d 1347, 1356 (Fed. Cir. 2007) (quoting Ferguson
Beauregard/Logic Controls, Inc. v. Mega Sys., LLC, 350 F.3d l327, 1344 (Fed. Cir. 2003)); see
also Worla' Wide Stationery Mfg. Co., Ltd. v. U.S. Ring Binder, L.P. 2009 WL 1684702, at *2
(E.D. Mo. June 16, 2009) (noting that an inequitable conduct claim must satisfy the heightened
pleading requirements of Federal Rule of Civil Procedure 9(b)). "Therefore, an inequitable
conduct defense to a patent infringement claim may be stricken pursuant to Rule 12(f) for failure

to plead with particularity." Multirnedia Patent T rust v. Microsoft Corp., 525 F. Supp. 2d l200,

1211 (s.D. ca1 2007).

l The Federal Circuit has further held that "whether inequitable conduct has been adequately pled

is a procedural matter, but since it bears on an issue that ‘pertains to or is unique to patent law,’
[the Circuit] will apply [its] own law to the question of whether the pleadings [are] adequate."
Cent. Aa'mixture Pharmacy Services, Inc. v. Aa'vanced Cardiac Solutions, P.C., 482 F.3d 1347,
1356 (Fed. Cir. 2007) (citing Intel Corp. v. Commonwealth Scentifc & Indus. Research Org., 455
F.3d 1364, 1369 (Fed. Cir. 2006)).

In Central Aa'mixture, the Federal Circuit upheld the district court’s dismissal of an
inequitable conduct claim for failure to plead with particularity. 482 F.3d at 1356-57. The
defendant had alleged that "during the prosecution of the . . . patent, the patentee failed to
disclose all of the relevant prior art known to it" and "by manipulation of various measurements
and units . . . sought to mislead the [PTO] regarding the relationship between the claimed
invention and the prior art." Ia’. at 1356. The F ederal Circuit held that the pleading lacked the
requisite particularity, noting that "[i]t [did] not identify what relevant and undisclosed prior art
was known to the patentee, what ‘measurements and units’ were manipulated, or how that
manipulation was meant to mislead the PTO." Id. at 1356-57; cf Multimedia Patent Trust, 525
F. Supp. 2d at 1211 (holding that the defendant adequately pleaded inequitable conduct by
identifying both the prior art allegedly withheld from the PTO as well as the agents and attorneys
who breached their duty of candor).

In the instant case, the totality of the plaintiff s inequitable conduct defense consists of
the following allegations: (l) that the six-pointed star in the ’ 164 Patent is conventional and its
configuration is part of the prior art, Am. Answer 11 44; (2) that the applicant for the ’ 164 Patent,
upon information and belief, was aware that the six-pointed star was prior art but withheld that
information, ia'. 11 45; (3) that the forms illustrated in the ’207 Patent are part of the prior art, z`d.
11 46; (4) that the applicant for the ’207 Patent, upon information and belief, was aware that the
figures constitute prior art but withheld that information from the PTO, id. 11 47; and (5) that this
information was material, id. 11 48. These conclusory allegations fail to identify what prior art
was allegedly withheld from the PTO or when the defendant became aware of that prior art. See
id. 1111 44-48. Furtherinore, these assertions contain no factual allegations suggesting that the

defendant specifically intended to mislead the PTO, nor do they identify in what way this

unspecified prior art was material. See ial. Indeed, the plaintiff s allegations do little more than
parrot the elements of the inequitable conduct defense without supporting any element with a
specific factual allegation. Cf Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (observing
that although a claimant "does not need detailed factual allegations . . . a plaintiff s obligation to
provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,
and a forrnulaic recitation of the elements of a cause of action will not do") (internal citations
omitted). Because the plaintiff has failed to plead inequitable conduct with the requisite
particularity, that defense is hereby stricken.
B. Cross-Moti0ns for Claim Construction
1. Legal Standard for Claim Construction for a Design Patent

"A design patent protects the nonfunctional aspects of an ornamental design as shown in
the patent." Arrninak & Assocs., Inc. v. Saint-Gobain Calmar, Inc., 501 F.3d 13 14, 1319 (Fed.
Cir. 2007). As in litigation over utility patents, claim construction is typically the first step in
litigation over design patents. See Markman v. Westview Instruments, Inc., 517 U.S. 370, 385
(1996); Elmer v. ICC Fabricating, Inc., 67 F.3d 1571, 1577 (Fed. Cir. 1995). "Determining
whether a design patent claim has been infringed requires, first, as with utility patents, that the
claim be properly construed to determine its meaning and scope." Elmer, 67 F.3d at 1577; see
also Liquia' Dynarnics Corp. v, Vaughan Co., 355 F.3d l36l, 1367 (Fed. Cir. 2004) (observing
that the purpose of claim construction is to assign "a fixed, unambiguous, legally operative
meaning to the claim").

The Federal Circuit recently clarified the proper scope of claim construction in design
patent litigation. See Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 679 (Fed. Cir. 2008).

The court in Egyptian Goda’ess noted that although trial courts have a duty to conduct claim

construction in design patent cases as in utility patent cases, they need not "attempt to provide a
detailed verbal description of the claimed design, as is typically done in the case of utility
patents." Ia'. The court reasoned that

Given the recognized difficulties entailed in trying to describe a design in words,

the preferable course ordinarily will be for a district court not to attempt to

‘construe’ a design patent claim by providing a detailed verbal description of the

claimed design.

With that said, it is important to emphasize that a district court’s decision

regarding the level of detail to be used in describing the claimed design is a matter

within the court’s discretion, and absent a showing of prejudice, the court’s

decision to issue a relatively detailed claim construction will not be reversible

error. At the same time, it should be clear that the court is not obligated to issue a

detailed verbal description of the design if it does not regard verbal elaboration as

necessary or helpful.
Id. at 679-80. lndeed, the Egyptian Goa'a'ess court noted that "in deciding whether to attempt a
verbal description of the claimed design, the court should recognize the risks entailed in such a
description, such as the risk of placing undue emphasis on particular features of the design and
the risk that a finder of fact will focus on each individual described feature in the verbal
description rather than on the design as a whole." Id. Thus, in the context of design patents, the
Federal Circuit has expressly affirmed minimal claim constructions that forego detailed verbal
descriptions and rely primarily on the illustration included in the patent. See Contessa Fooa'
Prods., Inc. v. Conagra, Inc., 282 F.3d l370, 1377 (Fed. Cir. 2002) (affirrning the district court’s
construction of a design patent claim to mean "a tray of a certain design, as shown in Figures 4-
5"); see also Dexas Intern., Ltd. v. Office Max Inc., 2009 WL 252l64, at *6-7 (E.D. Tex. Jan. 30,
2009) (construing a design patent claim to mean "[a] clipboard adapted to hold documents of a
certain design, as shown in Figures l-7").

The Egyptian Goddess court noted, however, that although it may be "unwise" to attempt

a full description of the claimed design, the trial court may find it helpful to delineate certain

aspects of the desigri, such as the features of the design as they relate to prior art, conventions in
design patent drafting (such as the use of broken lines) and distinctions between features of the
claimed design that are ornamental and those that are functional. See Egyptian Goda'ess, 543
F.3d at 680. The Federal Circuit concluded that "the question of verbal characterizations of the
claimed designs [is left] to the discretion of trial judges, with the proviso that as a general matter,
those courts should not treat the process of claim construction as requiring a detailed verbal
description of the claimed design, as would typically be true in the case of utility patents." Id.
2. Construction of the ’207 and ’164 Patents

ln their cross-motions for claim construction, the parties raise the following issues for the
court’s resolution: (l) whether the ’207 Patent is limited to number-shaped sparklers or includes
the "?"-shaped sparkler; (2) whether the tenn "set" in the ’207 Patent should be construed to
cover only sparklers sold together in a single package; and (3) whether the claim should be
construed to specify the precise configuration of each shape in the two patents. See generally
Def.’s Mot.; Pl.’s Opp’n; Def.’s Reply. Because the parties have indicated that they prefer to
rest on the papers and proceed without a formal Markman hearing, see Stipulation that Oral
Argument is Not Needed (June l8, 2009), the court resolves the claim construction issues on the
briefs submitted by the parties, see Veltek Assocs., Inc., v. Steris Corp., 2008 WL 2669626, at *l
(E.D. Pa. July 3, 2008) (resolving claim construction on the briefs because the parties elected to
forego a Markman hearing); Aspex Eyewear, Inc. v. E ’Lite Optik, Inc., 2002 WL 1751381, at *ll
n.6 (N.D. Tex. Apr. 4, 2002) (noting that "[n]othing . . . mandates the use of a Markman hearing
in every patent case" and that "[c]ourts retain the discretion to construe the claims on the basis of

a paper record alone").

10

(a) The ’207 Patent Includes the "?"-Shaped Sparkler

The defendant asserts that the ’207 Patent does not include the "?"-shaped sparkler
displayed on the far right-hand side of Figure 1 of the patent. See Def.’s Mot. at 4-8; ’207 Patent
at l. The defendant notes that the title of the ’207 Patent, the language of the claim and the
illustration descriptions contained in the patent all refer to a "set of numerical sparklers"
(emphasis added). The defendant also notes that the patent examiner specifically added the term
"numerical” throughout the patent application. Def.’s Mot., Ex. C.

The plaintiff responds that if the defendant wished to exclude the "?"-shaped sparkler
from the claimed design, it easily could have followed convention and displayed this shape in
broken lines. Pl.’s Opp’n at 5-6. Instead, it chose to include the "?"-shaped sparkler in solid
lines, indicating that this figure was intended to form part of the "set" of numerical sparklers
claimed by the defendant. Id.

A "patented design is defined by the drawings in the patent." D0or-Master Corp. v.
Yorktowne, Inc., 256 F.3d 1308, 1312-13 (Fed. Cir. 2001) (quoting KeyStone Retaining Wall
Sys., Inc. v. Westrock, Inc., 997 F.2d 1444, 1450 (Fed. Cir. 1993)). The patented design "is a
unitary thing and all of its portions are material in that they contribute to the appearance which
constitutes the design." In re Application of Blum, 374 F.2d 904, 907 (Fed. Cir. 1967)‘, Contessa
Food Prods., 282 F.3d at 1378 (observing that "[i]t has been consistently held for many years
that it is the appearance of a design as a whole which is controlling in determining questions of
. . . infringement"); see also PTO’s Manual of Patent Examining Procedure ("MPEP") § 1503.02
(stating that "[t]here are no portions of a claimed design which are immaterial or unimportant").

lndeed, Federal Circuit precedent "makes clear that all of the ornamental features illustrated in

ll

the figures must be considered in evaluating design patent infringement." Contessa Food Prods. ,
282 F.3d at l378.

"If features appearing in the figures are not desired to be claimed, the patentee is
permitted to show the features in broken lines to exclude those features from the claimed design,
and the failure to do so signals inclusion of the features in the claimed design."z Id. (citing
Door-Master, 256 F.3d at 1312-13) (emphasis added). ln Door-Master, which concemed a
design patent for a cabinet door, the defendant argued that the door’s rear features, depicted in
two drawings included in the design patent, did not form a part of the patented design, but rather
only appeared in the patent to fully show the article of manufacture. 256 F.3d at 13 1 3. Noting
that the rear features were neither functional, nor hidden from view, nor illustrated in broken
lines, the court concluded that the rear features formed part of the patented design. Icl.; see
Lawman Armor Corp. v. Master Lock Co., 2004 WL 440177, at *4 (E.D. Pa. Mar. ll, 2004)
(noting that the fact that the figures illustrated in the design patent do not delineate any broken
lines "signals that the patentee intended to protect the entire design as pictured, not just a portion
thereof’).

Each of the five illustrations included in the ’207 Patent includes the "?"-shaped sparkler
and depicts that sparkler in solid lines. See ’207 Patent at 1-6. There is no indication that "?"-

shaped sparkler is functional or hidden from view. See id. Accordingly, the defendant’s failure

lndeed, even those portions of a claimed design that are depicted in broken lines may be
considered part of the patented design if it is not clear that the inventor intended to exclude those
portions from the claim. See Bernardo Footwear, L.L.C. v. Fortune Dynamics, Inc., 2007 WL
4561476, at *l (S.D. Tex. Dec. 24, 2007) (concluding that "in this case where the broken lines
create the visual image of decorative stitching, the Court construes the broken lines as part of the
claimed design as depicted in the drawing"); see also MPEP § 1503.02 (stating that the
"specification should make it clear that the structure shown in broken lines is not part of the
design sought to be patented").

12

to depict the "?"-shaped sparkler in broken lines signals the inclusion of that shape in the claimed
desigii. See Contessa Food Prods., 282 F.3d at 1378.

lndeed, patentees typically include complimentary figures illustrated in broken lines to
"explain the environment in which the patent exists." Wahl v. Rexnord, Inc., 624 F.2d 1l69,
1173 (3rd Cir. 1980). For instance, if the patented design is for the handle to a saucepan, the
image of a saucepan, though not part of the patented desigri, may be included in broken lines to
place the patented design in the proper spatial context. See, e.g., Calphalon Corp. v. Meyer
Corp., 2006 WL 2474286, at *2 (E.D. Cal. Aug. 25, 2006)

Although the defendant suggests that the "?"-shaped sparkler - even if not depicted in
broken lines - serves a similar purpose, Def.’s Mot. at 3-8, it fails to articulate how the "?"-
shaped sparkler provides meaningful context for or explains the environment of the other
sparkler shapes in the ’207 Patent, see generally id. To the contrary, the "?"-shaped sparkler
appears to be as much a part of the claimed design as any other figure illustrated in the patent.
See generally ’207 Patent,

As for the defendant’s argument that the ’207 Patent refers to a "set of numerical
sparklers," Def.’s Mot. at 4-7, the Federal Circuit has stated that a design patent "is defined by
the drawings in the patent," Door-Master, 256 F.3d at 1312-13; Hupp v. Siroflex of Am., Inc.,
122 F.3d 1456, 1464 (Fed. Cir. 1997) (observing that "the drawings are the claims to the
patented subject matter" in a design patent). The PTO’s Manual of Patent Examining Procedure,
which governs the examination of all patents, Def.’s Mot. at 5, underscores the primacy of the
drawings over the written descriptions in a design patent, stating that "[t]he title of the design
identifies the article in which the design is embodied by the name generally known and used by

the public but it does not define the scope of the claim," MPEP § l503.0l (emphasis added).

13

lndeed, "[n]o description of the design in the specification beyond a brief description of the
drawing is generally necessary, since as a rule the illustration in the drawing views is its own
best description." Id.

Furthermore, the court sees no reason that a "set of numerical sparklers" necessarily
cannot include what the defendant itself characterizes as a "complimentary" figure. See Def.’s
Mot. at 3. Nothing in the ’207 Patent expressly excludes non-numerical figures from the set of
figures comprising the patented design. See generally ’207 Patent. For these reasons, the court
construes the ’207 Patent to include the "?"-shaped sparkler illustrated in the drawings included
in the patent.

(b) The ’207 Patent Enc0mpasses a "Set" of Sparklers,
Whether Packaged or Sold Together or Separately

The defendant contends that the "set" of numerical sparklers protected by the ‘207
Patent should be construed to encompass "any collection" of substantially similar Sparklers,
regardless of whether they are packaged and sold together or individually. Def.’s Mot. at 8. The
plaintiff maintains that whether the "set" includes sparklers packaged and sold separately is a
question of fact to be assessed during the infringement stage of the litigation and that it would be
improper to expand the scope of ’207 Patent to include "any collection" of substantially similar
sparklers. Pl.’s Opp’n at 4-5.

The question of whether the tenn "set" encompasses sparklers sold individually as well
as those packaged together is addressed to the meaning of the patent language and is therefore
properly resolved at this stage of the litigation. See Liquid Dynamics, 355 F.3d at 1367 (noting
the trial court’s obligation during claim construction to assign a fixed and unambiguous meaning

to the claim); see also Anchor Wall Sys., Inc. v. Rockwood Retaining Walls, Inc., 340 F.3d 1298,

14

1306 (Fed. Cir. 2003) (affirrning in part the district court’s claim construction of ambiguous
terms in the patent, such as "protrusion" and "generally parallel").

ln perfonning claim construction, courts generally give the words of a patent claim the
"ordinary and customary meaning" they possess in the field of invention. See Vitronics Corp. v.
Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); accord Anchor Wall Sys., 340 F.3d at
1306 (noting that "[t]o help infonn the court of the ordinary meaning of the words, a court may
consult a dictionary, encyclopedia, or treatise"). Here, the parties do not indicate that the tenn
"set" has some specialized meaning in the context of sparklers or similar products. See generally
Def.’s Mot.; Pl.’s Opp’n; Def`.’s Reply. The court notes, however, that the ordinary meaning of
the term "set" encompasses a broader spectrum of goods than those that are sold or packaged
together See MERRiAM-WEBsTi-:R’s DicTioNARY 1071 (lOth ed. 1999) (def`ining a "set" as a "a
number of things of the same kind that belong or are used together"). As this definition suggests,
the tenn "set" applies to products that are sold and packaged separately but still "belong
together," such as a "set" of bedroom furniture or a "set" of tires. See id. Accordingly, the court
will construe the tenn "set" to encompass sparklers that are sold or packaged individually but
that "belong or are used together."

The court, however, declines the defendant’s request to substitute "any collection" for the
tenn “set." The term "collection" could be understood to encompass nearly any grouping of
objects, regardless of whether they "belong or are used together." See MERRIAM-WEBSTER’S
DICTIONARY 225 (lOth ed. 1999) (defining the term "collection" as a "group” or "aggregate").

This substitution would expand the scope of the ’207 Patent beyond its pennissible bounds.

15

(c) The Claims Are Not Limited to the Precise Configurations of the Figures Illustrated
The proposed claim constructions offered by the plaintiff and the defendant differ

markedly in their levels of specificity. See Pl.’s Opp’n at 7-8; Def.’s Mot. at 12. The plaintiff
would construe the claim to require the precise configuration of each shape in the ’207 Patent
and the ’ 164 Patent.g` See Pl.’s Opp’n at 7-8. The defendant, unsurprisingly, offers a far broader
construction of the two patents. See Def.’s Mot. at 12.

As previously discussed, the Federal Circuit recently cautioned trial courts against
attempting to offer detailed claim constructions in design patent cases and expressly endorsed
minimal claim constructions that rely principally on the drawings in the patents themselves See
Egyptian Goddess, 543 F.3d at 679-80; Contessa Food Prods., 282 F.3d at 1377. Although the
plaintiff suggests that a detailed claim construction is necessary to distinguish the claimed design
from the prior art, Pl.’s Opp’n at 6-7, the plaintiff has identified no prior art relating to the
patents at issue, see generally Pl.’s Opp’n.4

Accordingly, the court construes the ’207 Patent and the ’164 Patent as follows:

The ’207 Patent is construed as the ornamental design of a set of Sparklers, as
shown in Figures 1-5 of the patent. The patented design includes all of the
sparklers illustrated in the drawings, including the number-shaped sparklers and
the "?"-shaped sparkler. The tenn "set" encompasses sparklers that belong or are

used together, regardless of whether they are packaged or sold together or
separately.

The plaintiff proposes, for instance, that the ’207 Patent be construed as including a set of
sparklers "wherein the ‘0’ sparkler has an oval configuration with the upper portion being wider
than the lower and the lower portion merging to meet the stem of the sparkler; and the ‘ 1 ’
sparkler is longer than the ‘0’ sparkler and . . . wherein the ‘2’ sparkler and the ‘3’ sparkler are
noticeably different in thc curvature of the upper portions, with the ‘3’ sparkler having a
pronounced narrower radius . . . ." Pl.’s Opp’n at 7-8. The plaintiff proposes that the ’164 Patent
be construed as "a sparkler configured as a six-pointed star of David having a depending portion
merging into the stem of the sparkler that is a continuation of a point of the star." Ia'. at 8.

"[l]f the accused infringer elects to rely on the comparison [to] prior art as part of its defense

against the claim of infringement, the burden of production of that prior art is on the accused
infringer." Egyptian Goddess, 543 F.3d at 679.

16

,/'

The ’164 Patent is construed as the omamental design of a star-shaped sparkler, as
shown in Figures 1-4 of the patent.

IV. CONCLUSION

For the foregoing reasons, the court grants the defendant’s motion to dismiss the

plaintiffs "inequitable conduct" affinnative defense and construes the ’207 Patent and the ’164 n

Patent in the manner described above. An Order consistenti`with this Memorandum Opinion is

separately and contemporaneously issued this 22nd day of July, 2009.

RICARDO M. URBINA
United States District Judge

17

T{()N
(58) Field of Search .................................. .. D22/100, 112, _ _ 4 _
DZZ/] 99; D21/379, 470; DZG/S’ 67 '7; 102/335,  1 1S 3. f1'0l'lf ClE.SVZIHOD.Hl VICW Of lh€,.SCl Of Illlll!€!'l€al
336, 344, 361’ 518, 519; 1310/59 ;p§kl;rs, thet rearlview_ beipg the cn;ri;r ii:nagefthereof;' 1
. is a op e eva iona view o e set 0 numenca
(56) References cited sparklers
FIG. 3 is a bottom elevational view thereof;
U'S' PATENT DOCUMENTS FIG. 4 is a side elevational view of the set of numerical
11246,003  10/1977 Tami